Abatement Order filed December 11, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00845-CV
                                  ____________

                       RICHARD SAAD, JR., Appellant

                                        V.

                   VRISELDA R. VALDEZ, ET AL, Appellee


                   On Appeal from the 234th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-17650

                           ABATEMENT ORDER

      This appeal is from an order signed June 2, 2015. The clerk’s record was
filed November 13, 2015. The record reflects the notice of appeal was filed
October 1, 2015.

       It appears appellant asserted the application of Texas Rule of Civil
Procedure 306a in the trial court. Appellant must provide a written order signed by
the trial court finding the date when appellant first either received notice or
acquired actual knowledge the judgment was signed. See Tex. R. App. P. 4.2(c).
See also In re Jones, 974 S.W.2d 766 (Tex. App.—San Antonio 1998) (orig.
proceeding) (date must be established by competent proof and included in a written
order signed by trial judge).

      Accordingly, we order the case ABATED and remanded to the trial court for
a hearing and entry of an order finding the date when appellant first either received
notice or acquired actual knowledge that the order was signed. A supplemental
clerk’s record containing the trial court’s order shall be filed with the clerk of this
court by January 11, 2015.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
supplemental clerk’s record is filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the court may
reinstate the appeal on its own motion. It is the responsibility of any party seeking
reinstatement to request a hearing date from the trial court and to schedule a
hearing, if a hearing is required, in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.

                                   PER CURIAM